UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 – Q (MARK ONE) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO . INTERNATIONAL SILVER, INC. (Exact name of registrant as specified in its charter) Arizona (State or other jurisdiction of incorporation or organization) 333-147712 86-0715596 (Commission File Number) (IRS Employer Identification Number) 5210 E. Williams Circle, Suite 700 Tucson, Arizona 85711 (Address of principal executive offices including zip code) (520) 889-2040 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically or posted on its Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Paragraph 232.405 of this chapter) during the preceding 12 months ( or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of " large accelerated filer", "accelerated filer" and "small reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non–Accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS. Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12,13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes o No o APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Shares Outstanding at May 12, 2011 Common Stock, $0.0001 Par Value Exhibit Index located at page 34 Page PART 1 - FINANCIAL INFORMATION Item 1 FINANCIAL STATEMENTS 3 Consolidated Financial Statements: 5 Balance Sheets 5 Statement of Operations 6 Statement of Cash Flows 7 Supplemental Disclosures of Non-cash Financing Activities: 8 Notes To The Financial Statements 11 Item 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND PLAN OF OPERATIONS 22 Item 3 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 29 Item 4T CONTROLS AND PROCEDURES 29 PART II – OTHER INFORMATION Item 1 LEGAL PROCEEDINGS 30 Item 1A RISK FACTORS 30 Item 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 32 Item 3 DEFAULTS UPON SENIOR SECURITIES 32 Item 4 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 32 Item 5 OTHER INFORMATION 32 Item 6 EXHIBITS 34 2 PART 1 – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS SEALE AND BEERS, CPAs PCAOB & CPAB REGISTERED AUDITORS www.sealebeers.com REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors International Silver, Inc. (An Exploration Stage Company) We have reviewed the accompanying condensed consolidated balance sheet of International Silver, Inc. as of March 31, 2011, and the related condensed consolidated statements of operations for the three-month periods ended March 31, 2011 and March 31, 2010, and for the period from inception on June 16, 2006 through March 31, 2011, and condensed consolidated statements of cash flows for the three-month periods then ended and for the period from inception on June 16, 2006 through March 31, 2011. These interim financial statements are the responsibility of the Corporation’s management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for the financials and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our reviews, we are not aware of any material modifications that should be made to the accompanying interim financial statements referred to above for them to be in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been reviewed assuming that the Company will continue as a going concern.As discussed in Note A to the financial statements, the Company has not yet established an ongoing source of revenues sufficient to cover its operating costs, which raises substantial doubt about its ability to continue as a going concern.Management’s plans concerning these matters are also described in Note A.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. We have previously audited, in accordance with auditing standards of the Public Company Accounting Oversight Board (United States), the balance sheet of International Silver, Inc. as of December 31, 2010, and the related statements of operations, stockholders’ equity (deficit) and cash flows for the year then ended (not presented herein); and in our report dated April 22, 2011, we expressed an unqualified opinion on those financial statements.In our opinion, the information set forth in the accompanying condensed balance sheet as of December 31, 2010, is fairly stated, in all material respects, in relation to the balance sheet from which it has been derived. /s/ Seale and Beers, CPAs Seale and Beers, CPAs Las Vegas, Nevada May 11, 2011 50 S. Jones Blvd Suite 202 Las Vegas, NV 89107 Phone: (888)727-8251 Fax: (888)782-2351 3 International Silver, Inc. (An Exploration Stage Company) Condensed Consolidated Financial Statements For The Three Months Ended March 31, 2011 (Unaudited) and For the Year Ended December 31,2010 (Audited) 4 International Silver, Inc. (An Exploration Stage Enterprise) Unaudited Interim Condensed Consolidated Balance Sheets As At March 31, December 31, ASSETS CURRENT ASSETS Cash $ $ Due from related parties - Note H Prepaid expenses - Note C Total Current Assets $ $ TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Payroll taxes payable Accrued expenses Due to related parties - Note H Note payable - Note D Discount on Notes payable - ) Total Current Liabilities $ $ Total Liabilities $ $ SHAREHOLDERS' EQUITY Common stock - Note F authorized shares- 500,000,000 par value $0.0001 per share issued & o/s - 12/31/10 28,581,753 issued & o/s - 03/31/11 28,581,753 $ $ Shares Issuable - Additional paid-in capital Accumulated deficit prior to exploration stage ) ) Accumulated deficit during exploration stage ) ) Total Shareholders' Equity $ ) $ TOTAL LIABILITIES & SHAREHOLDERS' EQUITY $ $ See accompanying notes to the condensed consolidated financial statements 5 International Silver, Inc. (An Exploration Stage Enterprise) Unaudited Interim Condensed Consolidated Statement of Income Three Months Ended Inception (June 16, 2006) of Exploration Stage through (March 31, 2011) March March (Restated) (Restated) REVENUES Consulting-third parties $
